ON REHEARING

                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4843



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JEFFREY STEVEN EVANS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
Chief District Judge. (3:04-cr-00186-2)


Submitted:   January 25, 2007              Decided:   March 14, 2007


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


R. Deke Falls, BARNETT & FALLS, Charlotte, North Carolina, for
Appellant. Gretchen C. F. Shappert, United States Attorney, Thomas
Cullen, Assistant United States Attorney, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jeffrey Steven Evans pled guilty to conspiracy to possess

marijuana with intent to distribute, 21 U.S.C.A. §§ 841, 846 (West

1999 & Supp. 2006) (Count One), and possession of a firearm by a

convicted felon, 18 U.S.C. § 922(g)(1) (2000) (Count Four), and was

sentenced to a term of seventy-eight months imprisonment.     Evans

appeals his sentence, alleging that his Sixth Amendment rights were

violated by the district court’s factual finding that he possessed

a firearm during the drug offense and application of a two-level

enhancement.*   U.S. Sentencing Guidelines Manual § 2D1.1(b)(1)

(2005).   We affirm.

           In the district court, Evans principally contested the

weapon enhancement on factual grounds, but also challenged it under

Blakely v. Washington, 542 U.S. 296 (2004).   Following the Supreme

Court’s decision in United States v. Booker, 543 U.S. 220 (2005),

the sentencing court is required to calculate the appropriate

advisory guideline range after making any necessary findings of

fact, and consider the range in conjunction with all relevant

factors under the guidelines and 18 U.S.C.A. § 3553(a) (West 2000

& Supp. 2006), before imposing a sentence.        United States v.


     *
      We previously affirmed Evans’ sentence using a plain error
standard of review.    Fed. R. Crim. P. 52(b).      Evans filed a
petition for rehearing and rehearing en banc, pointing out that,
after sentence was pronounced, counsel informed the court that his
client wished to challenge the enhancement under Blakely v.
Washington, 542 U.S. 296 (2005).      We therefore granted panel
rehearing.

                               - 2 -
Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005).   The district court

followed this procedure.    Because Evans was sentenced under an

advisory guideline scheme, no Sixth Amendment error occurred.

           We therefore affirm the sentence imposed by the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 3 -